Case 1:20-mc-00030-UNA Document1 Filed 07/20/20 Page 1 of 2

4
AQ451 (Rev. 12/12) Clerk's Certification of a Judgment te be Reyistered in Another District
UNITED STATES DISTRICT COURT
for the
Western District of Michigan

 

   

Patric re Bro wi,

 

Plaintiff 5
A 5 tvel Holo: t Jos hc Pay by ) Civil Action No. 2 13-cv~
mn Pas igs og eh Se aretl QO -MC-30

CLERS’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) Ta uf — Ao! 7.

l also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeai has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 7 Is 2020

CLERK OF COU IRT )

FT Deputv Clerk

 

 
Case 1:20-mc-00030-UNA Document1 Filed 07/20/20 Page 2 of 2
Case 1:13-cv-01072-PLM ECF No. 68 filed 07/24/17 PagelD.285 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PATRICIA BROWN,
Plaintiff, HONORABLE PAUL L. MALONEY
Vv. Case No. 1:13-cv-1072

AMERICAN MUTUAL HOLDINGS
INC., et al.

Defendanis.

JUDGMENT

Pursuant to Fed. R. Civ. P. 58, JUDGMENT is hereby entered against Defendants
American Mutual Hoidings Inc., Check Systems, LLC, Interchex Systems, LLC, Joseph C. Bella, Ul,

and Alan E. Fielitz, in the amount of $1,000.00.

Date: July 24, 2017 /s/ Paul L. Maloney
Paul L. Maloney.
United States District Judge
